Citation Nr: 0730020	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-28 687A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center (VAMC) at 
Fayetteville, Arkansas 



THE ISSUE

Eligibility for enrollment in the VA healthcare system.



WITNESS AT HEARING ON APPEAL

The veteran





INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Fayetteville, 
Arkansas VAMC.  The veteran testified at a hearing before the 
Board in April 2007, sitting at the St. Louis, Missouri VA 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran is not service connected for any disability.

2.  The veteran is not a former prisoner of war (POW) and he 
has not been awarded the purple heart medal.

3.  The veteran was not discharged or released from active 
military service for a disability incurred in or aggravated 
in the line of duty.

4.  The veteran has not been found to be entitled to 
disability compensation under 38 U.S.C.A. § 1151.

5.  The veteran is not in receipt of VA pension, or in 
receipt of increased pension based on need for regular aid 
and attendance of another person or by reason of being 
housebound.

6.  The veteran has not been determined to be 
catastrophically disabled by VA.

7.  The veteran has submitted no information regarding income 
or any information about his being eligible to receive 
medical assistance under a State plan under title XIX of the 
Social Security Act.

8.  The veteran has not sought enrollment for care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998.

9.  The veteran applied for enrollment in February 2003.


CONCLUSION OF LAW

The veteran is not eligible for enrollment in the VA 
healthcare system.  38 C.F.R. § 17.36 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an application for enrollment in the VA 
healthcare system (VA Form 10-10EZ) in February 2003.  
(Although the original application is not of record, which 
would include the veteran's signature and the date he signed 
the application, the VAMC has indicated that the application 
was filed on February 21, 2003 and the veteran has agreed 
that the filing date reported by the VAMC is correct.  See 
April 2007 hearing transcript, p. 3.)  

The Secretary of the Department of Veterans Affairs (VA) will 
determine which categories of veterans are eligible to be 
enrolled in the healthcare system based on a certain 
priority.  38 C.F.R. § 17.36(b) (2003).  VA will enroll 
veterans in categories as set forth in 38 C.F.R. § 17.36(b) 
beginning January 17, 2003, except that those veterans in 
category 8 who were not in an enrolled status on January 17, 
2003, or who requested disenrollment after that date, are not 
eligible to be enrolled.  38 C.F.R. § 17.36(c)(2) (2003); 68 
Fed. Reg. 2670 (Jan. 17, 2003).  On this basis, and because 
the veteran's application was filed in February 2003, the 
VAMC did not enroll the veteran.  The veteran appealed to the 
Board.

The categories of veterans for enrollment include the 
following:  

(1) Veterans with a singular or combined 
rating of 50 percent or greater based on 
one or more service-connected 
disabilities or unemployability.

(2) Veterans with a singular or combined 
rating of 30 percent or 40 percent based 
on one or more service-connected 
disabilities.

(3) Veterans who are former prisoners of 
war; veterans awarded the Purple Heart; 
veterans with a singular or combined 
rating of 10 percent or 20 percent based 
on one or more service-connected 
disabilities; veterans who were 
discharged or released from active 
military service for a disability 
incurred or aggravated in the line of 
duty; veterans who receive disability 
compensation under 38 U.S.C.A. § 1151; 
veterans whose entitlement to disability 
compensation is suspended pursuant to 
38 U.S.C. § 1151, but only to the extent 
that such veterans' continuing 
eligibility for that care is provided for 
in the judgment or settlement described 
in 38 U.S.C. § 1151; veterans whose 
entitlement to disability compensation is 
suspended because of the receipt of 
military retired pay; and veterans 
receiving compensation at the 10 percent 
rating level based on multiple 
noncompensable service-connected 
disabilities that clearly interfere with 
normal employability.

(4) Veterans who receive increased 
pension based on their need for regular 
aid and attendance or by reason of being 
permanently housebound and other veterans 
who are determined to be catastrophically 
disabled by the Chief of Staff (or 
equivalent clinical official) at the VA 
facility where they were examined.

(5) Veterans not covered by paragraphs 
(b)(1) through (b)(4) of this section who 
are determined to be unable to defray the 
expenses of necessary care under 
38 U.S.C. § 1722(a).

(6) Veterans of the Mexican border period 
or of World War I; veterans solely 
seeking care for a disorder associated 
with exposure to a toxic substance or 
radiation, for a disorder associated with 
service in the Southwest Asia theater of 
operations during the Gulf War, or for 
any illness associated with service in 
combat in a war after the Gulf War or 
during a period of hostility after 
November 11, 1998, as provided and 
limited in 38 U.S.C. § 1710(e); and 
veterans with 0 percent service-connected 
disabilities who are nevertheless 
compensated, including veterans receiving 
compensation for inactive tuberculosis.

(7) Veterans who agree to pay to the 
United States the applicable copayment 
determined under 38 U.S.C. § 1710(f) and 
1710(g) if their income for the previous 
year constitutes "low income" under the 
geographical income limits established by 
the U.S. Department of Housing and Urban 
Development for the fiscal year that 
ended on September 30 of the previous 
calendar year. For purposes of this 
paragraph, VA will determine the income 
of veterans (to include the income of 
their spouses and dependents) using the 
rules in §§ 3.271, 3.272, 3.273, and 
3.276.  After determining the veterans' 
income and the number of persons in the 
veterans' family (including only the 
spouse and dependent children), VA will 
compare their income with the current 
applicable "low-income" income limit for 
the public housing and section 8 programs 
in their area that the U.S. Department of 
Housing and Urban Development publishes 
pursuant to 42 U.S.C. § 1437a(b)(2).  If 
the veteran's income is below the 
applicable "low-income" income limits for 
the area in which the veteran resides, 
the veteran will be considered to have 
"low income" for purposes of this 
paragraph. To avoid a hardship to a 
veteran, VA may use the projected income 
for the current year of the veteran, 
spouse, and dependent children if the 
projected income is below the "low 
income" income limit referenced above. 
This category is further prioritized into 
the following subcategories:

(i) Noncompensable zero percent 
service-connected veterans who are 
in an enrolled status on a specified 
date announced in a Federal Register 
document promulgated under paragraph 
(c) of this section and who 
subsequently do not request 
disenrollment;

(ii) Nonservice-connected veterans 
who are in an enrolled status on a 
specified date announced in a 
Federal Register document 
promulgated under paragraph (c) of 
this section and who subsequently do 
not request disenrollment;

(iii) Noncompensable zero percent 
service-connected veterans not 
included in paragraph (b)(7)(i) of 
this section; and

(iv) Nonservice-connected veterans 
not included in paragraph (b)(7)(ii) 
of this section.

(8) Veterans not included in priority 
category 4 or 7, who are eligible for 
care only if they agree to pay to the 
United States the applicable copayment 
determined under 38 U.S.C. § 1710(f) and 
1710(g).  This category is further 
prioritized into the following 
subcategories:

(i) Noncompensable zero percent 
service-connected veterans who are 
in an enrolled status on a specified 
date announced in a Federal Register 
document promulgated under paragraph 
(c) of this section and who 
subsequently do not request 
disenrollment;

(ii) Nonservice-connected veterans 
who are in an enrolled status on a 
specified date announced in a 
Federal Register document 
promulgated under paragraph (c) of 
this section and who subsequently do 
not request disenrollment;

(iii) Noncompensable zero percent 
service-connected veterans not 
included in paragraph (b)(8)(i) of 
this section; and

(iv) Nonservice-connected veterans 
not included in paragraph (b)(8)(ii) 
of this section.

38 C.F.R. § 17.36(b).

Here, there has been no showing that the veteran qualifies 
for any category except category 8, and for that matter he 
has not contended otherwise.  He testified that his household 
income had decreased when he appeared for the April 2007 
hearing, but it is important to note that he did not complete 
the income portion of the VA Form 10-10EZ when he applied in 
February 2003.  Consequently, without such information, the 
VAMC could not assign a category 5 or 7 priority, which 
categories are based on inability to defray expenses of care 
or on "low income."  (The veteran has not alleged that he 
is eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act.)  

The veteran's claims file does not show that he is service 
connected or qualifies for 38 U.S.C.A. § 1151 status for any 
disability.  Additionally, he is not in receipt of pension.  
There is no indication that he is a former POW, and he did 
not receive the purple heart medal.  He has not contended, 
and the evidence does not suggest, that he was discharged or 
released from active military service for a disability 
incurred in or aggravated in the line of duty.  He has not 
been found permanently and totally disabled for pension 
purposes or in the need of regular aid and attendance because 
of disability.  There is no suggestion, either by the veteran 
or in the record, that he is catastrophically disabled (a 
permanent severely disabling injury, disorder, or disease 
that compromises the ability to carry out the activities of 
daily living to such a degree that personal or mechanical 
assistance is required to leave home or bed, or requires 
constant supervision to avoid physical harm).  38 C.F.R. 
§ 17.36(e) (2003).  His application indicates that he is not 
seeking care for a disorder associated with toxic substance 
or radiation exposure or for a disorder associated with 
service in the Southwest Asia theater during the Gulf War or 
associated with combat in war after the Gulf War or during 
hostility after November 11, 1998.  

As already noted, income information was not included on the 
2003 application of record, which, absent qualification under 
categories relating to type of disability, type of service, 
service-connected status, or receipt of a certain level of 
pension, made it impossible for the VAMC to assign any 
priority other than category 8.  Having qualified for 
category 8 only, and because his application was not received 
until after January 17, 2003, the veteran was not eligible to 
be enrolled.  38 C.F.R. § 17.36(c)(2).  Nevertheless, it 
should be noted that this does not preclude the veteran from 
again applying to be enrolled based on his current status.  
38 C.F.R. § 17.36(d)(1) (2007) (a veteran may apply at any 
time).  

In making this determination, the Board has considered 
whether the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)) is applicable.  (Under the Act, VA 
has a duty to notify the appellant and any representative of 
any information and evidence needed to substantiate and 
complete a claim.)  Here, a specific regulatory framework for 
notifying the applicant is established by 38 C.F.R. § 17.36 
for all applications for healthcare enrollment.  

When an application is received, and it is determined that a 
veteran is not in a category eligible to be enrolled, the 
VAMC must then inform the veteran of his ineligibility, which 
the VAMC did in this case.  38 C.F.R. § 17.36(d)(2) (2003).  
The provisions of 38 C.F.R. § 17.36(d)(1) establish that the 
burden is on the claimant to complete certain portions of the 
application if a certain priority category is sought, such as 
category 4 or category 7, as explained above.  Even the Form 
10-10EZ warns an applicant that failure to disclose financial 
information will result in VA assigning the veteran to a 
category based on non-financial considerations.  The notice 
required by VA is set forth in 38 C.F.R. § 17.36(d)(2), which 
notice was provided by the VAMC in this case.  Therefore, the 
Board finds that, because of the specific notice requirements 
of 38 C.F.R. § 17.36, the VCAA notice and duty-to-assist 
provisions, which are relevant to a different chapter of 
title 38, do not require action beyond what was done in this 
case.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  


ORDER

The veteran is not eligible to be enrolled in the VA 
healthcare system; the appeal is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


